Title: To James Madison from John Mason, 23 March 1816
From: Mason, John
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Analostan Island
                            March 23d. 1816
                        
                    
                    A large Family now growing up about me, and every day impressing more and more strongly on my mind the necessity of giving my whole attention to my own concerns, has determined me to divest myself, for that purpose, with as little delay as possible of the public trusts with which I have been honoured.
                    I therefore beg leave to offer my Resignation of the office of Superintendant of Indian Trade, to take place on the first day of next month, if, as I respectfully hope may be the case, it can then be conveniently accepted.
                    In relation to the office of commissary General of Prisoners if it should be deemed in any degree desireable that it continue to be connected, in the same hands with the other, it too shall be at once resigned; or, since from its’ nature it is drawing to a close, I will retain it, and endeavour to wind it up as soon as practicable; yeilding, I pray you to be assured Sir, with the utmost chearfulness, to whichever of these two courses, that may be most agreable to you. With very great Respect I have the Honor to be Sir Your very obedt. Hbl Servt.
                    
                        J. Mason
                    
                 